Citation Nr: 1444028	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  05-32 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to an initial disability rating for arthritis of the right hip in excess of 10 percent prior to June 1, 2006, and 20 percent beginning on June 1, 2006.

3.  Entitlement to a compensable disability rating for radiculopathy of the right lower extremity prior to February 16, 2011, and an initial rating in excess of 10 percent for the period beginning on February 16, 2011.

4.  Entitlement to a compensable disability rating for radiculopathy of the left lower extremity prior to February 16, 2011, and an initial rating in excess of 10 percent beginning on February 16, 2011. 

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine and arthritis of the right hip and assigned 20 percent and 10 percent ratings, respectively, effective March 1, 1996, the date the RO received the Veteran's claim of entitlement to service connection.  In a September 2009 rating decision, the RO increased the right hip rating to 20 percent, effective June 1, 2006, and recharacterized it as arthritis of the right hip with sciatic nerve radiculopathy.

The Veteran testified before Hearing Officers at the RO in May 1997 and October 2000.  Transcripts of those hearings are of record.  He also testified before a Veteran's Law Judge in March 2004.  Those hearings were all conducted in connection with the denial of service connection for his hip and back disabilities, an appeal that was mooted in October 2004, when service connection was granted. 

In a May 2014 rating decision, service connection for radiculopathy of the right and left lower extremities was granted with an evaluation of 10 percent each, effective February 16, 2011.  Because the Veteran's service-connected radiculopathy is a direct manifestation of his service-connected low back disability, the ratings assigned for also on appeal.  

The RO also denied TDIU.  As TDIU was raised during the course of the Veteran's appeal of the ratings assigned for his low back and hip that issue is also properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

FINDINGS OF FACT

1.  The Veteran's service-connected disability of the spine has never resulted in ankylosis or any incapacitating episodes in a 12 month period.

2. Prior to June 1, 2006, the Veteran's service-connected disability of arthritis of the right hip resulted in limitation of flexion of the thigh to 20 degrees or less, beginning on June 1, 2006, the Veteran's arthritis of the right hip did not result in ankylosis, limitation of flexion of the thigh to 30 degrees or less, abduction with motion lost beyond 10 degrees, adduction with loss of ability to cross the legs, or limitation of rotation with inability to toe out more than 15 degrees.

3.  The Veteran's service-connected disability of radiculopathy of the right lower extremity associated with the lumbar spine has resulted in mild incomplete paralysis of the right sciatic nerve, but no greater, effective September 23, 2002. 

4.  The Veteran's service-connected disability of radiculopathy of the left lower extremity associated with the lumbar spine has resulted in mild incomplete paralysis of the right sciatic nerve, but no greater, effective September 23, 2002.

5.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the Veteran's service-connected disability of the spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5293 (2003), 5237-5243 (2013).

2.  The criteria for a rating of 30 percent for the Veteran's service-connected disability of arthritis of the right hip have been met for the period of March 1, 1996 to June 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013). 

3.  The criteria for a rating higher than 20 percent for the Veteran's service-connected disability of arthritis of the right hip have not been met for the period beginning on June 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 - 5255 (2013).

4.  The criteria for a rating of 10 percent, but no higher, for the Veteran's service- connected disability of radiculopathy of right lower sciatic nerve associated with the lumbar spine have been met for the period from September 23, 2002, to February 16, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293 (2003), 5243, 4.124(a) Diagnostic Code 8520 (2013).

5.  The criteria for a rating greater than 10 percent for the Veteran's service- connected disability of radiculopathy of the right lower extremity associated with the lumbar spine have not been met for the period beginning on February 16, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5243, 4.124(a) Diagnostic Code 8520 (2013).

6.  The criteria for a rating of 10 percent, but no higher, for the Veteran's service-connected disability of radiculopathy of the left lower extremity associated with the lumbar spine have been met for the period from September 23, 2002, to February 16, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5293 (2003), 5243, 4.124(a) Diagnostic Code 8520 (2013).

7.  The criteria for a rating higher than 10 percent for the Veteran's service-connected disability of radiculopathy of left lower sciatic nerve associated with the lumbar spine have not been met for the period beginning on February 16, 2011.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5243, 4.124(a) Diagnostic Code 8520 (2013).

8.  The criteria for TDIU have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in a letter sent to the Veteran in April 2005.  Although that letter was sent after the initial unfavorable adjudication of his claim by the RO, that adjudication was prior to when VA had this duty.  Since the April 2005 notice letter was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claims and the RO has readjudicated the claims, as recently as in a May 2014 supplemental statement of the case and a May 2014 rating decision; thus curing the timing defect.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran an adequate examination and obtained an adequate expert opinion in April 1996, October 1998, August 2004, June 2006, December 2008, February 2010 and February 2012.  The examiner considered the relevant history of the Veteran's conditions, provided a detailed description of those conditions, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Procedural History

The Veteran filed a claim for service connection of the lower back, hip and pelvis in March 1996.  In an August 2004 decision, the Board granted his appeal of this denial awarding service connection for degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy and service connection for arthritis of the right hip.  The RO implemented that award in an October 2004 rating decision and assigned a 40 percent disability rating for the lumbar spine with radiculopathy, and a 10 percent rating for the right hip disability, both effective as of March 1996.  In November 2004, the Veteran submitted a Notice of Disagreement with regard to the initial ratings assigned.  In a September 2009 rating decision, the RO increased the right hip disability rating to 20 percent, effective June 1, 2006. 

In June 2010, the Veteran submitted additional evidence relating to the entitlement to increased evaluations for the degenerative disc disease of the lumbar spine as well as the right hip, which was then rated at 20 percent.  In response to the new evidence, another Statement of the Case was issued on October 2010 denying an increase rating for both disabilities.  In a May 2014 rating decision, the RO granted a separate 10 percent disability rating for radiculopathy of the right lower sciatic nerve and granted a separate 10 percent rating for radiculopathy, left lower sciatic nerve.  Both ratings were effective February 16, 2011.  It also recharacterized the disabilities as is reflected on the title page of the instant Board decision.  


III.  Merits

The Veteran contends he is in constant pain that is aggravated by movement and requires a higher rating for compensation of these disabilities.  The Veteran also contends he is unable to work as a result of his service-connected disabilities and is therefore, entitled to a rating of total disability based on individual unemployability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

a.  Rating for Lumbar Spine 

Service connection was established for degenerative disc disease of the lumbar spine with radiculopathy in an August 2004 Board decision and a 40 percent disability rating effective March 1, 1996, the date VA received the Veteran's claim of entitlement to service connection, was assigned.  In the May 2014 rating decision service connection for radiculopathy of the right lower sciatic nerve as well as the left lower sciatic nerve was established and an initial rating of 10 percent effective February 2011.  

During the pendency of the Veteran's claim and appeal, substantive changes were made twice to that portion of the Rating Schedule that addresses limitation of motion of the lumbar spine, at Diagnostic Code 5292.  See 67 Fed. Reg. 54345 -349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003)).  These changes became effective on September 23, 2002.  See 68 Fed. Reg. 51,454 -458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These latter changes became effective on September 26, 2003. 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the RO considered the old and new rating criteria, and the veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, a 40 percent rating was assigned if there was severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  After September 26, 2003, a 40 percent rating was assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Under 38 C.F.R § 4.71a, Diagnostic Code 5293, effective prior to September 23, 2002, a 60 percent rating was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  Id.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5293 which pertained to intervertebral disc syndrome effective from September 23, 2002 to September 26, 2003, evaluations, in pertinent part, were assigned as follows: 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months............... 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.................................. .......................... 40 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.................................. .......................... 20 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised again effective September 26, 2003.  Under these revised regulations, spine disabilities were evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula). Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine............... 100 

Unfavorable ankylosis of the entire thoracolumbar spine........................................................................... 50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.................................................. 40 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, ... [n]ormal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The criteria for rating intervertebral disc syndrome based on incapacitating episodes remained substantively unchanged from the September 23, 2002 revision, other than the Diagnostic Code nomenclature was changed from 5293 to 5243.

For the period prior to September 23, 2002, the only basis upon which the Veteran could receive a rating greater than the currently assigned 40 percent would be if there was evidence of ankylosis of the thoracic (then identified as dorsal) spine or ankylosis of the lumbar spine, see 38 C.F.R. § 4.71a, DC 5286, 5288, 5289 (2002) or if he had pronounced intervertebral disc syndrome, See 38 C.F.R. § 4.71a, DC 5293 (2002).  Evidence of record for the period prior to September 2002, fails to show that the Veteran's spine was ankylosed. X-rays were taken of the lumbar spine in an October 1998 VA examination which showed degenerative joint disease of L4-5 and L5-S1 with a diagnosis of degenerative joint disease of the lumbar spine.  Range of motion testing was performed at this examination noting a flexion of 30 degrees, extension of 10 degrees and a lateral flexion of 10 degrees to the left and right. Nor has the Veteran asserted that his spine was ankylosed. Accordingly, there is no basis for a rating higher than 40 percent under the Diagnostic Codes 5286, 5288 and 5289, effective prior to September 26, 2003.

With regard to entitlement to a 60 percent rating under DC 5293, this provision required pronounced impairment with persistent symptoms compatible with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. The evidence of record for the relevant time period does not support a 60 percent rating under this provision.

In April 1996 the Veteran underwent a VA examination of the spine, he reported severe low back pain with intermittent right leg pain, and no bowel or bladder function problems.  Sensation was intact and motor strength testing was erratic fluctuating from 3/5 to 4/5 depending on when it was checked during the examination.  Kaiser Permanente treatment records include a January 1996 CT scan of the lumbar spine showing degenerative disc disease with disc protrusion at L4-5 resulting in moderate to severe right neural foraminal narrowing, and mild lateral recess narrowing at L5-S1, and no significant stenosis at L3-4. September 1996 treatment notes after a motor vehicle accident show complaints of pain but no weakness or numbness, he had paraspinous tenderness to palpation and intact deep tendon reflexes.  At the scene of the accident, he had good neuro and motor findings to his extremities.  A January 1997 orthopedic consultation indicates that pin sensation is intact over both lower extremities, and that the Veteran was not cooperative with a detailed motor examination, but had good strength in the muscles affecting movement of the feet and ankle.  The recommendation was a lack of clear-cut radicular symptoms.  An April 1997 radionuclide skeletal scintigraphy found no evidence of discitis in the lumbar spine. 

An August 1997 private treatment record noted the results of a May 1997 MRI which indicated no herniated disks and minimal bulging without compression at the L3-L4, L4-L5, and L5-S1 levels, and an August 1997 EMG of the bilateral lower extremities was within normal limits, with no indication of radiculopathy.  The August 1997 treatment note also states that deep tendon reflexes were symmetrical and there was 2+ positive ankle jerk bilaterally, no atrophy, and sensory testing was grossly intact in both lower extremities. June 1998 treatment notes indicate normal deep tendon reflexes despite complaints of pain radiating into the right lower extremity. A July 1998 MRI report shows that the appearance of the discs was essentially unchanged since the May 1997 MRI study. February and September 1998 private doctor's statements indicate the presence of degenerative disc disease with radiculopathy, particularly into the right leg, but make no mention of specific symptoms.

A July 1998 medical report conducted in connection with the Veteran's claim for state disability benefits shows complaints of right lower extremity pain and numbness, and weakness. Physical examination showed mild tenderness to palpation of the lumbar spine and mild associated spasm of the paraspinal musculature, positive right straight leg raise test causing radiation of pain down the right leg. No evidence of spasticity, rigidity, involuntary movements or tremor, normal muscle bulk, essentially normal motor strength in the lower extremities, intact sensation in the lower extremities, and essentially normal reflexes with no evidence of absent ankle jerk. His primary symptoms were back pain and pain and weakness in his right lower extremity. He was found to be able to lift and carry ten pounds occasionally, and could stand and walk two hours and sit six hours continually.

In an October 1998 VA examination report, the Veteran had equal and symmetric reflexes with decreased strength, but the examiner did not feel as though he made sufficient effort on the strength testing given that if his strength were as poor as tested he would not be able to walk, and he was able to walk. May and June 1999 treatment notes indicate positive pedal pulses and swelling of the feet which was attributed to a venous condition.  The Veteran testified in 2000 to having numbness and pain in his right leg. 

Review of the medical evidence for the relevant period does not indicate that the Veteran's low back disability represented a pronounced impairment. While he had reported symptoms of numbness, pain and weakness, his sensory testing, motor strength and deep tendon reflexes were consistently at the normal or almost normal range. Moreover, diagnostic testing results were not consistently indicative of radiculopathy.  Accordingly, the Board finds that the criteria for a 60 percent rating were not met under DC 5293, for the period prior to September 22, 2002.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  

For the short period from September 22, 2002, to September 26, 2003, the only way the Veteran could receive an increased rating would be if he had intervertebral disc disease with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 22, 2002 to September 26, 2003). There is no medical or lay evidence of record to support a finding that the Veteran was incapacitated for at least six weeks during this 12 month period. Thus, an increased evaluation under the pertinent regulations for this period is not warranted.

As noted above, effective September 23, 2002, the regulations governing the evaluation of spine disabilities were amended. This amendment included a change in the criteria for evaluating spine disabilities in that it allowed for separate ratings for associated objective neurologic abnormalities to be awarded under the appropriate diagnostic code. See 38 C.F.R. 4.71a, DC 5293, and Note 2 (2003). This change was continued into the amendments effective September 26, 2003. 38 C.F.R. 4.71a, DC 5235-5242, Note 1 (2013). Accordingly, the Board will consider whether the Veteran's spine disability had associated objective neurologic abnormalities manifested by radiculopathy of the lower extremities separately from the discussion of whether he is entitled to a higher initial rating than 40 percent for his low back disability itself for the period from September 23, 2002, forward. No separate rating for neurologic abnormalities was available under the spine regulations in place prior to September 23, 2002, given that neurological symptoms were compensated through the rating criteria for intervertebral disc syndrome, DC 5293. As discussed previously, an increased rating was not warranted under this provision for the period prior to September 23, 2002, based on the evidence of record pertaining to neurological symptomatology.

The Board has discussed the reasons why a rating greater than 40 percent are not warranted for the Veteran's lumbar spine disability for the period prior to September 23, 2002, when the spine regulations were amended. Turning to the evaluation of the lumbar spine disability for the period beginning on September 23, 2002, the Board initially notes that a rating higher than 40 percent disabling for this period requires ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5235-43 (2013).  As noted, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5293, Note 1 (2003); 38 C.F.R. § 4.71a, DC 5243, Note 1 (2013). 

Review of the medical evidence fails to establish that the Veteran's thoracolumbar spine is ankylosed, either favorably or unfavorably, at any time during the relevant time period.  Treatment records and VA examination reports all document ranges of motion, and the Veteran has not asserted that his spine is fixed in one position (ankylosed) during this period.  Moreover, there is no evidence in the record that the Veteran has suffered incapaciting episodes due to his spine disability, including the radiculopathy.  The Board has considered all evidence of record for the pendency of the claim in arriving at this determination.  Thus, a higher rating based on findings of ankylosis under the General Formula, or intervertebral disc syndrome effective from September 26, 2003, forward, is not for application. 38 C.F.R. § 4.71a, DC 5235-42 (2013).

The Board notes that generally when evaluating musculoskeletal disabilities, consideration must be made as to whether additional compensation is warranted for functional loss due to the symptoms of the disability. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  However, during the entire appeal period, from 1996 forward, the Veteran has been in receipt of the highest rating available for limitation of motion of the lumbar spine, and a higher rating would require ankylosis. Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are not applicable for any part of the appeal period, and no additional compensation under these provisions is warranted.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

With regard to separate evaluations for the Veteran's right and left lower extremities based on associated objective neurologic abnormalities for the period from September 23, 2002, the record includes evidence of the Veteran's radiculopathy of right and left lower sciatic nerve, which is part and parcel to his spine disability.  In the May 2014 rating decision, his radiculopathy was considered and rated as 10 percent disabling under Diagnostic Code 8720, effective February 2011.  

The RO's discussion of Diagnostic Code 8720 appears to be in error as 8720 requires a showing of neuralgia and Diagnostic Code 8620 requires a showing of neuritis.  Because the RO's decision discussed paralysis as opposed to neuralgia or neuritis, the Board applies Diagnostic Code 8520 to the Veteran's radiculopathy.

Under 38 C.F.R. § 4.124a , Diagnostic Code 8520, which pertains to sciatic nerve evaluations, in pertinent part, assigns ratings as follows:

Paralysis of:

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost..................80

Incomplete:

Severe, with marked muscular atrophy....................................................60

Moderately severe....................................................40

Moderate................................................20

Mild......................................................10

Initially, the Board finds that while the RO assigned the 10 percent rating effective February 2011 for the Veteran's radiculopathy, the evidence supports an earlier date of September 23, 2002, which is the earliest date in which the Veteran can receive a separate rating for these symptoms under the applicable spine regulations, as discussed more in depth above.  See 38 C.F.R. 4.71a, DC 5293, Note 2 (effective September 23, 2002). See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the regulatory change).  

The medical evidence of record notes that the Veteran has consistently reported complaints of weakness and pain in the lower extremities.  An August 2004 VA examination noted pain and weakness in his right leg, with numbness radiating to his toes, sensory examination was decreased on both sides as was motor strength testing results. A June 2006 examination noted decreased pinprick sensation, and decreased strength in the lower extremities. Kaiser treatment records from 2006 note treatment for pain radiating into the lower extremities, particularly the right leg. In June 2010 and January 2011 statements, the Veteran's treating physician noted that he had persistent lumbar radiculopathy.  In February 2012 VA examination, the examiner noted complaints of numbness, normal strength of 5/5, no atrophy, normal reflexes, normal sensory examination, a positive straight leg test on the right and negative on the left, and mild intermittent radicular pain bilaterally. He indicated mild radiculopathy.

In light of the evidence of record, the Board finds that the Veteran's radiculopathy of the right and left leg is manifested by inconsistent decreases in sensory and strength testing, and consistent complaints of numbness and pain, and overall his disability picture warrants a 10 percent rating for each leg based on mild incomplete paralysis of the sciatic nerve.  The Board has also considered whether the evidence warrants a rating higher but finds that the overall disability picture does not indicate   moderate incomplete paralysis.  Accordingly, a rating of 10 percent is warranted for radiculopathy of the right and left lower extremities from September 23, 2002, to February 16, 2011, but a rating greater than 10 percent is not warranted for any part of the appeal period.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).



IIb.  Rating for the Right Hip Disability

The Veteran seeks a higher initial rating for his right hip disability, currently evaluated as 10 percent disabling prior to June 1, 2006, and 20 percent disabling from June 1, 2006.  

The Board considers the Veteran's arthritis of the right hip under the diagnostic codes available to degenerative arthritis, to include codes 5250, 5252, 5253, 5254 and 5255.  The requirements for a higher rating under each of these codes for both the period prior to and after June 1, 2006 and the applicable evidence are discussed in turn.

Under Diagnostic Code 5250, in order to warrant a rating greater than 10 percent  the evidence has to show ankylosis of the hip (38 C.F.R. § 4.71a, Diagnostic Code 5250).  There is no indication in the evidence of record that the Veteran's right hip is ankylosed, thus, a higher rating under Diagnostic Code 5250 is not warranted either the period prior to, or after June 1, 2006.

The Board also considers Diagnostic Code 5253 which requires a showing of an impairment of the thigh with limitation of abduction with motion lost beyond 10 degrees in order to receive a 20 percent rating.  There is no evidence of record to indicate that the Veteran's hip disability limited his abduction beyond 10 degrees for the period prior to June 1, 2006.  Moreover, the VA examination performed in June 2006 indicated the Veteran's right hip has limited motion but his range of motion testing indicated abduction to 30 degrees.  With an ability to abduct 30 degrees, the Veteran's disability does not approximate the criteria for a higher rating under Diagnostic Code 5253 from June 2006.  Moreover, since the code does not provide for a rating higher than 20 percent and because the Veteran is rated at 20 percent for the period after June 2006, application of this code would not benefit the Veteran with an increased rating. 

Under Diagnostic Code 5254 evidence of a flail joint of the hip will warrant a rating of 80 percent (38 C.F.R. § 4.71a, Diagnostic Code 5254).  Here, the Veteran has never been diagnosed with a flail joint, nor is there any evidence of an impairment of the femur, to include malunion, thus, a higher rating under Diagnostic Code 5254 for the period prior to or after June 1, 2006 is not warranted.

Similarly, there is no evidence in the record of mulunion of the femur with marked knee or hip disability prior to or after June 1, 2006, which is required by Diagnostic Code 5255 to warrant a 30 percent rating (38 C.F.R. § 4.71a, Diagnostic Code 5255).  

With regard to the remaining applicable provision, Diagnostic Code 5252 requires limitation of flexion of the hip shown to be 30 degrees warrants a 20 percent evaluation and to flexion of 20 degrees warrants a 30 percent evaluation (38 C.F.R. § 4.71a, Diagnostic Code 5252).  This provision addresses the limitation of motion of the hip, which is shown through various range of motion testing results in the record.  

Prior to June 1, 2006, the Veteran underwent a VA examination in April 1996 in which the Veteran reported pain in his right thigh radiating into his buttocks, but stated he is able to ride a bike 10 to 20 miles per day.  There was no evidence of swelling or deformity.  There was marked tenderness over the lateral trochanter.  He had an exaggerated pain response, and appeared to have 20 degrees of flexion, 20 degrees of extension, and 15 degrees of internal and external rotation of the right hip.  He was diagnosed with central loss of articular cartilage in the right hip joint consistent with inflammatory arthritis causing marked pain and limitation of motion of the right hip.  Private treatment records from 1996 to 1997 make no specific reference to the right hip, only reports of radiating pain into the right lower extremity as part of his low back disability.  A 2004 VA examiner could not conduct range of motion testing for the hip due to the Veteran's severe low back pain; he diagnosed degenerative joint disease of the right hip, mild to moderate in nature.  Because the April 1996 examination reported 20 degree flexion of the Veteran's hip, under 5252, the Veteran is entitled to a 30 percent rating for this period.

Later, in a June 2006 VA examination report, the examiner indicted that the Veteran's right leg pain was sciatic in nature and due to his back disease, and that the Veteran did not describe arthritic type pain in his hip.  His right hip had flexion to 40 degrees, extension to 10 degrees, abduction to 30 degrees, adduction to 20 degrees, external rotation of 60 degrees, and internal rotation of 40 degrees with pain at the extremes, but no weakness, fatigability, incoordination or lack of endurance on repetitive motion.  He was diagnosed with mild osteoarthritis of the right hip. This range of motion warrants only a 20 percent rating under DC 5252, and represents improvement in his range of motion from his April 1996 examination. Moreover, this improved range of motion is reflected in subsequent testing.

The Veteran most recently performed the range of motion testing in a February 2010 examination.  At that time, the Veteran had 100 degree flexion in the right hip and 120 degree flexion in the left hip.  Normal flexion of the hip is 125 degrees.  Because the range of motion testing from the June 2006 examination showed 40 degree flexion and the subsequent February 2010 examination showed 100 degree flexion. Based on these findings, a rating higher than 20 percent under Diagnostic Code 5252 for the period beginning on June 1, 2006 is not warranted.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Initially, the Board notes that any weakness of the right lower extremity is being compensated through his 10 percent evaluation for radiculopathy of the right lower extremity, and that his limitation of motion due to pain is also being contemplated in his current ratings for limited motion of the right hip. As discussed above, the evidence of record contains minimal complaints or treatment for the right hip from 1996 forward. Treatment notes record complaints pertaining to his radiculopathy but not attributable to his right hip. 

Moreover, while the Veteran has consistently complained of painful motion, the evidence does not support objective findings of functional loss beyond that for which he is being compensated. The June 2006 examiner indicated both the lumbar spine and right hip were limited by pain at extremes of range of motion but not by weakness, fatigability, incoordination or lack of endurance on repetitive motion. Because the Veteran did not participate in the range of motion testing at the VA examination in February 2012, there is no objective evidence relating to the Veteran's right hip rating.  Nonetheless, the medical examiner did offer several observations regarding the Veteran at the examination which the Board has considered.  Specifically, the examiner noted the Veteran was sitting comfortably with the hip flexed and there did not appear to be any condition that would prevent abduction or adduction of the hip.  The examiner also observed the Veteran sitting without obvious pain in a still and relaxed position albeit located in a wheelchair.  The Veteran reported he no longer drives and must use a walker due his flare ups of pain and weakness in his bilateral legs from the back pain; however, the Veteran did not attribute these symptoms to his hip condition, and he is already being compensated for his back condition, as is already discussed above.  Additionally, there was no sign of atrophy in the lower extremities as is expected with radiculopathy or lack of use and the muscle tone was normal. 

While the Board notes the Veteran indicated the range of motion testing was too painful to perform at the February 2012 examination, the Board gives more probative weight to the medical examiner's observations regarding his range of motions in the context of moving throughout the examination.  Functional loss was not noted, as the Veteran was able to sit comfortably with his hip flexed.  As a result, the Board finds the Veteran's painful motion is adequately compensated in his disability rating.  More significantly, objective evidence of pain on motion is required to assign a rating and there is no such evidence for the Veteran because range of motion testing was not completed.

Overall, the Board finds that the evidence of record does not support additional compensation due to functional loss for the right hip during any part of the appeal period. 

Accordingly, based on the evidence, the Board finds that the Veteran is entitled to receive a staged rating of 30 percent from March 1, 1996, the date of the claim, through June 1, 2006, and then a 20 percent rating from June 1, 2006 onward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because this staged rating does not result in a reduction or discontinuance of compensation payments currently being made, this does not constitute a reduction in compensation, and the process specified in 38 C.F.R. § 3.105(e) was not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).

III.  TDIU

The Board now turns to the discussion of whether TDIU is warranted.  Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2013). 

Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends he is presently unemployed and remains unable to work as a result of his service-connected arthritis of the right hip as well as limitation of movement of the spine, including radiculopathy.  Specifically, the Veteran contends that he is unable to work due to pain associated with his service connected disabilities, which is aggravated by movement.  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant TDIU.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service connected disabilities, however, updated medical opinions regarding the Veteran's employability were received in the February 2012 VA examination.  The examiner found the Veteran's thoracolumbar spine condition does impact his ability work but the Veteran would not be prevented from performing sedentary work with frequent breaks from work that required standing.  Further, the examiner noted the Veteran would need assistance with walking and would not be able to perform tasks that required bending and lifting.  While the examiner indicated the Veteran would have restrictions with certain work, the examiner but did not opine the Veteran would be unable to work due to his service connected disabilities.  The recent February 2012 observations and medical opinion regarding employability is well supported.

In February 2006, Dr. H.W. provided an opinion that the Veteran's condition has continued to deteriorate with passage of time and further opined the Veteran was unemployable for any occupation.  Dr. H.W.'s letter was dated in 2006 but the treatment notes attached to the letter were dated in 1998 and 2001, no treatment notes closer in time to the opinion rendered were provided.  Moreover, the treatment notes do not include clinical testing, such as range of motion, to evaluate the Veteran's ability to function.  The private opinion is also contrary to the closer in time February 2012 VA examination in which the examiner opined the Veteran could perform sedentary work.  Because the February 2012 VA examination provides adequate support through observations and clinical testing as well as a more recent view of the Veteran's employability, the Board gives more probative weight to the examination, than Dr. H.W.'s 2006 letter.

The record also includes a July 1998 comprehensive orthopedic evaluation performed at the Department of Social Services which found the Veteran was capable of lifting or carrying ten pounds occasionally and routinely handling less than ten pounds while having the ability to stand and walk two hours and sit six hours continually in an eight-hour day.  This opinion supports the February 2012 examiner's opinion that the Veteran is capable of performing sedentary work, and further undermines the intervening opinion of Dr. H.W. Moreover, this opinion is particularly probative as it was apparently conducted as part of an evaluation for state disability benefits.

In March 2006, the Veteran submitted VA Form 21-8940 indicating he has education and training prior to becoming disabled in automotive repair and stated that after being too disabled to work in that area, he has had training in keyboarding.  The Veteran's education and special training are also taken into account in determining whether the Veteran could be employed.

There is no additional evidence included in the record to indicate difficulty obtaining or maintaining employment.  After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The opinion of the July 1998 and February 2012 examiners are given great weight in supporting the availability of sedentary work for the Veteran, and are deemed more probative than Dr. H.W.'s opinion.  In addition, the Veteran's education and special training, including the ability to do keyboarding, which was reported on the VA Form 21-8940, supports a range of sedentary positions which the Veteran could perform.

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence shows that his service-connected disabilities do not render him unemployable, thus referral to the Director of Compensation and Pension Service is not warranted. Hence, his appeal as to entitlement to TDIU must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 40 for limitation of movement of the spine is denied.

Entitlement to a disability rating of 30 percent for arthritis of the right hip from March 1, 1996 to June 1, 2006, is granted.

Entitlement to a disability rating greater than 20 for arthritis of the right hip beginning on June 1, 2006, is denied.

Entitlement to an initial disability rating for radiculopathy of the right lower sciatic nerve higher than 10 percent beginning on February 16, 2011, is denied.

Entitlement to a compensable rating of 10 percent for radiculopathy of the right lower sciatic nerve beginning on September 23, 2002, is granted.  

Entitlement to an initial disability rating for radiculopathy of the left lower sciatic nerve higher than 10 percent beginning on February 16, 2011, is denied.

Entitlement to a compensable rating of 10 percent for radiculopathy of the left lower sciatic nerve beginning on September 23, 2002, is granted.

Entitlement to TDIU is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


